DETAILED ACTION

Response to Amendment
The Amendment filed 8/04/2022 has been entered. Claims 1-5, 8 and 10 remain pending in the application. Claims 6-7, 9 and 11 were cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2022 was filed on the filing date of the application on 3/26/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Maki Saitoh on 8/22/2022.
The application has been amended as follows: 
“10. (Currently Amended) An optical fiber cleaving method, comprising: 
fixing an optical fiber having a predetermined length of a glass fiber portion exposed at a tip to obtain a fixed glass fiber portion; 
scratching the fixed glass fiber portion with a blade member;
breaking the glass fiber portion at the scratched portion; and 
moving a broken end portion of the optical fiber to a position that does not contact with the blade member,
wherein in the fixing of the optical fiber, a retreat member is disposed at a position that does not contact with the optical fiber, 
wherein in the scratching of the fixed glass fiber portion, the retreat member is disposed at a position that does not contact with the optical fiber, and
wherein in the moving of the broken end portion, the retreat member is moved to contact with the optical fiber and moves the broken end portion to a position that does not contact with the blade member.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“breaking member” as recited in claim 1, line 7 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “breaking”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “breaking” preceding the generic placeholder describes the function, not the structure, of the member).
“retreat member” as recited in claims 1 and 11, line 10 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “retreat”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “retreat” preceding the generic placeholder describes the function, not the structure, of the member).
“holding member” as recited in claim 1, line 12 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “holding”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “holding” preceding the generic placeholder describes the function, not the structure, of the member).
“urging member” as recited in claim 1, line 14 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “urging”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “urging” preceding the generic placeholder describes the function, not the structure, of the member).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the generic place holder or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“cover member” as recited in claim 1, line 4 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cover”; third, the generic placeholder is modified by sufficient structure for performing the claimed function – e.g., the term “cover” is sufficient structure).
“blade member” as recited in claim 1, line 6 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “blade”; third, the generic placeholder is modified by sufficient structure for performing the claimed function – e.g., the term “blade” is sufficient structure).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 1-5, 8 and 10 are allowed. Allowable subject material indicated in the non-final office action mailed on 5/17/2022 of claims 7 and 11 have be incorporated into independent claims 1 and 10 respectively. Therefore claims 1 and 10 are allowable for the same reason as the old claims 7 and 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        8/23/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724